Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 10/26/2021, in which Claim(s) 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Double Patenting Rejection: 
The Double Patenting rejection of claim(s) 1-20 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 1st paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection have been withdrawn in view of the amendment to claim.
nd paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 8 and 15, the prior art of record (Wilson et al. (Pub. No.: US 20160292680 A1; hereinafter Primary Reference) in view Kasper (Pat. No.: US 9875510 B1; Secondary Reference)) does not disclose:
 “detect that a lifecycle of the first instance of the digital asset stored in the source blockchain has completed based on the condition of the conditional release and a number of blocks generated in the source blockchain since the time out of the conditional release of the first instance of the digital asset was settled on the source blockchain…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432